Reasons for Allowance

Claims 1-20 are allowed.

This allowance is granted because the independent claims are very similar to those of the parent Patent, Patent No. US 10,244,506, and also include the allowable subject matter of said parent Patent.  More specifically, the application is allowed because the best prior art of record, alone or in combination, fails to teach “determine a paging frame based on the UE identifier; and determine a paging occasion using a first value for a numerical parameter Ns used by UEs that are link budget limited, wherein Ns defines a number of available paging occasion identifier values; wherein the first value for the numerical parameter Ns is determined independently of a second value for the numerical parameter Ns, wherein the second value for the numerical parameter Ns is usable for computing a paging occasion for a non-link budget limited UE in a cell based on system information broadcast by the base station”. The foregoing Patent was also allowed based on the quoted features above.  In an interview conducted between the examiner and the applicant’s representative, the examiner informed the applicant’s representative that the claims are allowable; however, a Terminal Disclaimer (TD) must be filed against the parent Patents (See attached Interview Summary). A filed TD appears on the record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”. 


Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARNAUTH G PERSAUD whose telephone number is (571)270-7295.  The examiner can normally be reached on 10:00 am - 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Sefcheck can be reached on 571-272-3098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMAR PERSAUD/
Examiner, Art Unit 2477
2/16/2021


/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477